          Case 1:20-mj-00431-RLM Document 5 Filed 06/14/20 Page 1 of 1 PageID #: 10


                              UNITED STATES DISTRICT COURT
                     EASTERN                        DISTRICT OF                         NEW YORK


        UNITED STATES OF AMERICA                                MOTION AND ORDER DISMISSING
                                                                THE COMPLAINT WITHOUT
                      V.                                        PREJUDICE
   0,&+$(/52'5,*8(=

                                                                CASE NUMBER: 0-

        MOTION FOR AN ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE


     The United States of America hereby moves to dismiss the complaint without prejudice as to the above named
defendant. Counsel for defendant (where applicable), .DQQDQ6XQGDUDP(VT             , does not oppose this motion.


         Defendant   is in custody and should be released.
         Defendant   is incarcerated on another matter and should not be released
         Defendant   is not in custody and was released on a bond not secured with property.
         Defendant   is not in custody and was released on a bond secured with property.
         Defendant   is not in custody and is not released on a bond.

-XQH
Date                                                    ASSISTANT
                                                                T U.S.      N Y Michael JJ. Bushwack
                                                                  U S ATTORNEY
                                                                       ATTOR
                                                                           RNE              Bush

                     ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE

     The United States having moved to dismiss the complaint without prejudice and there being no opposition,
the motion to dismiss the complaint without prejudice is granted and any outstanding underlying warrants are
hereby vacated.
        The United States must cooperate with defendant or his counsel in promptly executing all
documents necessary to vacate any liens recorded against property and sureties securing the bond.
       SO ORDERED.


 +VOF                                               T3PBOOF-.BOO
Date                                                       UNITED STATES MAGISTRATE JUDGE
                                                           +RQ5RDQQH/0DQQ

TO: THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF NEW YORK
 9 It is further Ordered that the United States Marshals Service for the Eastern District of New York
    release the above named defendant.
   It is further Ordered that the United States Marshals Service for the Eastern District of New York not
   release the above named defendant since he is incarcerated on another matter.



   +VOF                                            T3PBOOF-.BOO
Date                                                       UNITED STATES MAGISTRATE JUDGE
                                                           +RQ5RDQQH/0DQQ
